          Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 1 of 14

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                              §
                                                       §
                               Plaintiff,              §
                                                       §
v.                                                     §           CASE NO. 7:19-CV-409
                                                       §
6.10 ACRES OF LAND, MORE OR LESS,                      §
SITUATE IN HIDALGO COUNTY,                             §
STATE OF TEXAS; YOLANDA                                §
HERNANDEZ, ET AL.                                      §
                                                       §
                             Defendants.               §


             JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FRCP 26(f)


     1.     State when and in what manner the parties conferred as required by Rule 26(f),
            and identify the counsel and/or parties who participated in the conference.

            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Roland D. Ramos,
            Assistant United States Attorney on behalf of the United States, conferred or attempted
            to confer with all defendants not in agreement between January 16, 2020 and January
            24, 2020.

            At this time, fifty six (56) of the defendants have agreed in writing to the amount of just
            compensation offered in this matter (“the fifty six (56) defendants in agreement”). The
            fifty six (56) defendants in agreement make up approximately 77% of the ownership
            interest in the property, and the United States does not anticipate that they will participate
            in discovery in this action. The fifty six (56) defendants in agreement are as follows:

                     1. Yolanda Jackson Hernandez

                     2. Daniel Jackson, Jr.

                     3. Apolonio Jackson, Jr.

                     4. Edwardo Lee Jackson

                     5. Brenda Lee Jackson

                     6. Narsedalia Jackson

                     7. Jesse Lee Jackson, Jr.

                     8. Joe Lee Jackson

                     9. Jaime Jackson
                                                 Page 1 of 14
                                    Joint Discovery/Case Management Plan
Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 2 of 14


         10. Carmela Barron Jackson

         11. Antonia Margarita Jackson Rodriguez

         12. Emilia Jackson

         13. Angelica Jackson

         14. David Brewster

         15. Clemencia America Brewster Rodriguez

         16. Melissa Cher Lewis

         17. Virginia Sanchez

         18. Rosa Linda Brewster

         19. Jacqueline Brewster

         20. Pablo Olvera

         21. Felipa Olvera

         22. Felix Olvera

         23. Trinidad Mata, Jr.

         24. Jorge D. Olvera

         25. Carolina Olvera Duran

         26. Guadalupe Sanchez, Jr.

         27. Alberto J. Sanchez

         28. Pedro J. Sanchez
         29. Eugenia Bueno Sanchez

         30. Eutimio Sanchez, Jr.

         31. Larry B. Sanchez

         32. Paula S. Botello

         33. Hilaria Sanchez Castellanos

         34. Lucinda Sanchez Hernandez

         35. Natalia Sanchez

         36. Marissa Sanchez Hinojosa

         37. Nelda Janet Sanchez Morales

                                    Page 2 of 14
                       Joint Discovery/Case Management Plan
     Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 3 of 14

                38. Rogelio Sanchez

                39. Felipe Castillo, Jr.

                40. Noemi Garcia Castillo

                41. Rene Castillo, Jr.

                42. Cindy Castillo

                43. Ashley Nicole Castillo

                44. Israel Castillo, Jr.

                45. Justin Castillo

                46. Natalie Roxanne Castillo

                47. Guadalupe Sanchez Cano
                48. Maria Del Rosario Sanchez

                49. Norma Sanchez

                50. Gaspar Sanchez, Jr.

                51. Thelma Sanchez

                52. Jennifer Janell Sanchez

                53. Laura Morgan Richey

                54. Claude Henry Richey, Jr.

                55. William Edgar Richey

                56. Mary Azam

       Of the remaining defendants, eight (8) are opposed to condemnation of the property by
       the United States, and twenty three (23) have not agreed in writing to the amount of just
       compensation offered for the property. Of the twenty three (23) defendants who have not
       agreed in writing, eighteen (18) have verbally indicated that they are agreed to the amount
       of just compensation offered in this matter, and the United States does not anticipate that
       they will participate in discovery in this action.

       The United States has attempted to confer with these remaining defendants, but they have
       not participated in the drafting of this case management plan. The eight (8) opposed
       defendants have informed the United States that they will be represented by the Texas
       Civil Rights Project; however, no notice of appearance has been filed in this case.

2.     List by case number and court any cases related to this one that are pending in any
       state or federal court and describe how they are related.

       None at this time.

                                            Page 3 of 14
                               Joint Discovery/Case Management Plan
     Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 4 of 14

3.     Briefly describe what this case is about.

       This is a civil action brought by the United States of America under the power of eminent
       domain through a Declaration of Taking at the request of the Secretary of the Department
       of Homeland Security, through the Acquisition Program Manager, Wall Program
       Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
       Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security,
       for the taking of property under the power of eminent domain through a Declaration of
       Taking, and for the determination and award of just compensation to the owners and
       parties in interest.

4.     Specify the allegation of federal jurisdiction.

       The United States alleges the Court has subject matter jurisdiction over this action
       pursuant to 28 U.S.C. §1358.

5.     Name the parties who disagree with the jurisdictional allegations and state their
       reasons.

       None.

6.     List anticipated additional parties that should be included, when they can be added,
       and by which parties desires their inclusion.

       None.

7.     List anticipated interventions.

       None.

8.     Describe any class-action issues.

       None.

9.     State whether each party represents that it has made the initial disclosures required
       by FRCP 26(a). If not, describe the arrangements that have been made to complete
       such disclosures.

       The United States will provide initial disclosures pursuant to Rule 26(a)(1)(A) by
       February 7, 2020, pursuant to Rule 26(a)(1)(C).

       The United States does not know when the remaining defendants not in agreement intend
       to provide initial disclosures pursuant to Rule 26(a).

10. Describe the discovery plan proposed by the parties, including:

      A. What changes should be made in the timing, form or requirement for
          disclosures under Rule 26(a)?
          None.

                                           Page 4 of 14
                              Joint Discovery/Case Management Plan
Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 5 of 14


 B. When and to whom the plaintiff anticipates it may send interrogatories?
     At this time, only eight (8) of the defendants are opposed to condemnation of the
     property by the United States. Those eight (8) defendants specifically raised concerns
     over the ownership of the property, the amount of just compensation, and the proposed
     structure to be developed on the property.

     Twenty three (23) of the defendants have not agreed in writing to the amount of just
     compensation offered in this matter and have not participated in the drafting of this
     case management plan. Of the twenty three (23) defendants who have not agreed in
     writing, eighteen (18) have verbally indicated that they are agreed to the amount of
     just compensation offered in this matter and the United States does not anticipate that
     they will participate in discovery in this action.

     The United States anticipates sending interrogatories to the eight (8) opposed
     defendants and possibly to some of the twenty three (23) defendants that have not
     agreed in writing to the amount of just compensation in this action within 30 days
     after the entry of the Court’s scheduling order.

 C. When and to whom the defendant anticipates it may send interrogatories?
     The fifty six (56) defendants in agreement are unopposed to condemnation of the
     property by the United States, and therefore the United States does not anticipate that
     they intend to participate in discovery or send interrogatories in this action.

     The United States has attempted to confer with the remaining defendants who are
     opposed or who have not agreed in writing to the amount of just compensation, but
     they have not participated in the drafting of this case management plan. In attempting
     to confer with the eight (8) opposed defendants, they informed the United States that
     they will be represented by the Texas Civil Rights Project; however, no notice of
     appearance has been filed in this case.

     Accordingly, the United States is unsure whether the remaining defendants who are
     opposed or who have not agreed in writing to the amount of just compensation
     anticipate sending interrogatories in this action.

 D. Of whom and by when the plaintiff anticipates taking oral depositions?
     At this time, only eight (8) of the defendants are opposed to condemnation of the
     property by the United States. Those eight (8) defendants specifically raised concerns
     over the ownership of the property, the amount of just compensation, and the proposed
     structure to be developed on the property.

     Twenty three (23) of the defendants have not participated in the drafting of this case
     management plan and have not agreed to the amount of just compensation offered in
     this matter. Of the twenty three (23) defendants who have not agreed in writing,
     eighteen (18) have verbally indicated that they are agreed to the amount of just
     compensation offered in this matter and the United States does not anticipate that they
     will participate in discovery in this action.

     The United States anticipates taking the depositions of the eight (8) opposed
     defendants and possibly some of the twenty three (23) defendants that have not agreed
     to the amount of just compensation in this action.

                                       Page 5 of 14
                          Joint Discovery/Case Management Plan
Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 6 of 14



 E. Of whom and by when the defendant anticipates taking oral depositions?
     The fifty six (56) defendants in agreement are unopposed to condemnation of the
     property by the United States, and therefore the United States does not anticipate that
     they intend to participate in discovery or take depositions in this action.

     The United States has attempted to confer with the remaining defendants who are
     opposed or who have not agreed in writing to the amount of just compensation, but
     they have not participated in the drafting of this case management plan. In attempting
     to confer with the eight (8) opposed defendants, they informed the United States that
     they will be represented by the Texas Civil Rights Project; however, no notice of
     appearance has been filed in this case.

     Accordingly, the United States is unsure whether the remaining defendants who are
     opposed or who have not agreed in writing to the amount of just compensation
     anticipate taking depositions in this action.

 F. When the plaintiff (or the party with the burden of proof on an issue) will be
     able to designate experts and provide the reports required by Rule 26(a)(2)(B),
     and when the opposing party will be able to designate responsive experts and
     provide their reports?

     The defendants have the burden of proof regarding the issue of just compensation
     in this action. At this time, the United States does not know if the opposed
     defendants or defendants who have not agreed in writing to the amount of just
     compensation intend to designate experts.

     The United States does not anticipate expert designations will be necessary in this
     fee taking case. However, if the opposing defendants or defendants who have not
     agreed in writing to the amount of just compensation in this matter intend to
     designate experts, the United States would designate responsive experts and
     provide their reports by the end of the discovery period as designated by the Court.

 G. List expert depositions the plaintiff (or the party with the burden of proof on
     an issue) anticipates taking and their anticipated completion date. See Rule
     26(a)(2)(B) (expert report)?

     The defendants have the burden of proof regarding the issue of just compensation
     in this action. At this time, the United States does not know if the opposed
     defendants or defendants who have not agreed in writing to the amount of just
     compensation anticipate taking expert depositions.

 H. List expert depositions the opposing party anticipates taking and their
     anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
     The United States does not know if the opposed defendants or defendants who have
     not agreed in writing to the amount of just compensation anticipate taking
     depositions. However, if those defendants conduct expert depositions, then the
     United States anticipates taking expert depositions to be completed by the end of
     the discovery period as designated by the Court.



                                       Page 6 of 14
                          Joint Discovery/Case Management Plan
      Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 7 of 14

11.    If the parties are not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.

       As noted, the fifty six (56) defendants in agreement, making up approximately 77% of the
       ownership interest in the property, are unopposed to condemnation of the property by the
       United States, and the United States does not anticipate that they will participate in
       discovery in this matter.

       To the extent that the remaining defendants, making up approximately 23% of the
       ownership interest in the property, are not agreed on a part of the discovery plan, the United
       States has been unable to confer with them on how to proceed with discovery in this action.

       In attempting to confer with eight (8) of the remaining defendants who are specifically
       opposed, they informed the United States that they will be represented by the Texas Civil
       Rights Project; however, no notice of appearance has been filed in this case.

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       The United States has met with many of the defendants to discuss this case, their ownership
       interest in the property, and the just compensation offered for the property. Besides these
       initial meetings, no other discovery has been undertaken.

13.    State the date the planned discovery can reasonably be completed.

       If the Court grants discovery, the United States anticipates that discovery can be reasonably
       completed in 120 days if the named landowners are responsive.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.

       The United States has successfully resolved this case with the fifty six (56) defendants in
       agreement, which make up approximately 77% of the ownership interest in the property.

       Regarding the remaining eight (8) opposed defendants and twenty three (23) defendants
       who have not yet agreed in writing to the amount of just compensation offered for the
       property, the United States has been unable to confer with them but it will continue to
       explore options for settling this matter with hopes that no discovery will be necessary.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.

       Prior to filing suit, on or about November 26, 2018, Realty Specialists from the United
       States Army Corps of Engineers (USACE) visited defendant Ventura Brewster Flores. Ms.
       Flores referred the negotiators to her son, Daniel Flores. USACE then made contact with
       Mr. Flores and he provided a copy of a power of attorney granting him the authority to
       sign on behalf of Ventura Brewster Flores, Amalia Brewster Flores, Rose Brewster
       Dillard, Jamie Lanay Brewster, and Luisa Brewster Gallardo. Although Mr. Flores stated
       that he supports the border barrier project, he had concerns about the alignment of the
       border barrier by the levee and said that his mother was opposed to the border barrier
       project because it would block the view from the property.
                                              Page 7 of 14
                                 Joint Discovery/Case Management Plan
Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 8 of 14


 On or about July 30, 2019, USACE conducted research to determine information about
 the heirs of the owners of the property at issue. USACE contacted two of the family
 members and they stated they would ask other family members to contact USACE. None
 of the family members contacted USACE to provide further information.

 Condemnation was subsequently recommended due to the number of unknown heirs and
 heirs that could not be located.

 Beginning October 1, 2019, the United States conducted research to identify all interested
 landowners in this matter. As landowners were identified and located, the United States
 attempted to contact all of them to negotiate and discuss the Offer to Sell (OTS) their
 interest in the property. The United States obtained Affidavits of Heirship for all of the
 heirs of the owners of the property, and many of the landowners agreed to sell their interest
 in the property for the offered amount of just compensation.

 On November 14, 2019, Daniel Flores, Ventura Brewster Flores, and Luisa Brewster
 Gallardo visited the U.S. Attorney’s Office for a meeting regarding the sale of the property.
 Mr. Flores confirmed that he has power of attorney for Ventura Brewster Flores, Luisa
 Brewster Gallardo, Jamie Lanay Brewster, Rose Brewster Dillard, and Amalia Brewster
 Flores. Mr. Flores stated that they believed the heirs of Clemencia Jackson Brewster were
 the only owners of the property. The United States went over the title documents and
 explained why there were so many landowners for the property at issue. The United States
 also informed them that the property had never been taxed because it was thought that the
 United States already owned the property when in fact it only had an easement. Mr. Flores
 stated that they understood why there were so many landowners, but he still wanted to talk
 it over with an attorney. We then discussed the structure of the border barrier and Mr.
 Flores and his family were opposed to the design of the structure. Mr. Flores stated that
 they were opposed to the sale of their interest in the property and that they would seek
 counsel. Mr. Flores did not raise an issue as to the amount of just compensation at this
 meeting.

 From November 14, 2019 to December 11, 2019, the United States continued to attempt
 to contact all of the landowners in this matter to continue negotiations and discussions
 regarding the sale of the property. Although a majority of the landowners agreed to sell
 their interest in the property for the offered amount of just compensation, the United States
 received instructions to file the Declaration of Taking once received due to the minority
 of landowners who are opposed to the sale of their interest in the property.

 On December 11, 2019, the United States filed the Declaration of Taking to condemn the
 property in this matter but continued negotiations and communications with all
 landowners.

 As of January 23, 2020, fifty six (56) of the landowners have agreed in writing to the
 amount of just compensation offered in this matter. The fifty six (56) landowners in
 agreement make up approximately 77% of the ownership interest in the property.
 Additionally, eighteen (18) of the remaining landowners who have not yet agreed in
 writing have verbally indicated that they are agreed to the amount of just compensation
 offered in this matter.

                                        Page 8 of 14
                           Joint Discovery/Case Management Plan
      Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 9 of 14

       The United States is continuing to attempt negotiations and communications with the
       remaining landowners.

16.    From the attorneys' discussion with the client, state the alternative dispute resolution
       techniques that are reasonably suitable, and state when such a technique may be
       effectively used in this case.

       The United States does not believe that formal alternative dispute resolution is applicable
       in this case; however, the United States will continue to attempt to negotiate with the
       remaining eight (8) opposed defendants and twenty three (23) defendants that have not
       agreed in writing to the amount of just compensation offered for the property.

17.    Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
       position on a trial before a magistrate judge.

       The United States does not agree to a trial before a magistrate judge.

       The United States does not know whether the eight (8) opposed defendants and twenty three
       (23) defendants that have not agreed in writing to the amount of just compensation intend
       to request a trial before a magistrate judge.

18.    State whether a jury demand has been made and if it was made on time.

       The United States makes no demand for a jury trial.

       None of the defendants have made a demand for a jury trial.

19.    Specify the number of hours it will take to present the evidence in this case.

       Depending on whether experts are needed, the United States believes the evidence in this
       case could be presented in eight hours or less.

       The United States is unaware of the position of the eight (8) opposed defendants and twenty
       three (23) defendants that have not agreed to the amount of just compensation.

20.    List pending motions that could be ruled on at the initial pretrial and scheduling
       conference.

       The United States has filed a Motion for Possession (Dkt. No. 66) that could be ruled on at
       the initial pretrial and scheduling conference.

21.    List other motions pending.

       None.

22.    Indicate other matters peculiar to this case, including discovery that deserve the
       special attention of the court at the conference.

       Daniel Flores, on behalf of Ventura Brewster Flores, Luisa Brewster Gallardo, Jamie Lanay
       Brewster, Rose Brewster Dillard, and Amalia Brewster Flores, stated that they remain
                                             Page 9 of 14
                                Joint Discovery/Case Management Plan
      Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 10 of 14

       opposed to the United States condemnation of the property. Teresa Casarez Brewster,
       Roxanne Brewster Rodriguez, and Diane Brewster also remain opposed to the United States
       Condemnation of the property, and they have informed the United States to defer to Mr.
       Flores.

       On January 8, 2020, Mr. Flores notified the United States that they have three matters of
       contention regarding the condemnation of the property: (1) the ownership of the property;
       (2) the amount of just compensation; and (3) the structure to be built on the property.

       Due to the matters of contention raised by Mr. Flores, it will likely be necessary to conduct
       a title hearing prior to a just compensation hearing.

       As noted, eight (8) of the remaining defendants have informed the United States that they
       will be represented by the Texas Civil Rights Project, although no notice of appearance has
       been filed in this case. However, should any of the remaining eight (8) opposed defendants
       or twenty three (23) defendants that have not agreed in writing to the amount of just
       compensation offered for the property remain pro se, it could present challenges in
       discovery.

23.    Certify that all parties have filed Disclosure of Interested Parties as directed in the
       Order for Conference and Disclosure of Interested Parties, listing the date of filing
       for the original and any amendments.

       The United States filed a Disclosure of Interested Parties with the Court on December 10,
       2019.

       None of the other named parties in this case have filed a Disclosure of Interested Parties
       as directed in the Order for Conference and Disclosure of Interested Parties.

24.    List the names, bar numbers, addresses, and telephone numbers of all counsel.

        COUNSEL FOR PLAINTIFF:

        ROLAND D. RAMOS
        Assistant United States Attorney
        Southern District of Texas No. 3458120
        Texas Bar No. 24096362
        1701 W. Bus. Highway 83, Suite 600
        McAllen, TX 78501
        Telephone: (956) 618-8010
        Facsimile: (956) 618-8016
        E-mail: Roland.Ramos@usdoj.gov
        Attorney in Charge for Plaintiff




                                             Page 10 of 14
                                Joint Discovery/Case Management Plan
Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 11 of 14

  PRO SE DEFENDANTS:

   Yolanda Jackson Hernandez           Daniel Jackson Jr.        Apolonio Jackson Jr.
   7601 South Valley View Rd.          7615 S. Valley View Rd    7621 S. Valley View Rd.
   Donna, TX 78537                     Donna, TX 78537           Donna, TX 78537


   Brenda Lee Jackson                  Narsedalia Jackson        Edwardo Lee Jackson
   1307 Sun Valley Street              1307 Sun Valley Street    2012 E. 2nd Street
   San Juan, TX 78589                  San Juan, TX 78589        Austin, TX 78702


   Oralia Jackson Santiago             Jesse Lee Jackson, Jr.    Joe Lee Jackson
   10011 Catfish Hollow                310 McAllen Street        446 W. Hwy. 281
   San Antonio , TX 78224              Donna, TX 78537-2332      Donna, TX 78537

   Jaime Jackson                       Carmela Barron            Antonia Margarita Jackson
   1417 Soderquist Rd.                 Jackson                   Rodriguez
   Donna, TX 78537                     446 W. Hwy281             8281 E. Imlay City Rd.
                                       Donna, TX 78537           Imlay City, MI 48444

   Raymond Adam Jackson                Leonard Thomas            Ricardo Jackson
   156 Plum Creek Rd.                  Jackson                   1832 Daley Rd.
   Lapeer, MI 48446-7780               156 Plum Creek Rd.        Lapeer, MI 48446
                                       Lapeer, MI 48446-7780

   Emilia Jackson                      Angelica Jackson          Andres Jackson
   1128 Freemont Ave. NW               3889 Yorkland Dr. NW,     4140 8 Mile Rd.
   Grand Rapids, MI 49504              Apt. 1                    Grand Rapids, MI 49544
                                       Comstock Park, MI
                                       49321
   Samuel Brewster, Jr.                James Brian Brewster      Gabriel Bryan Brewster
   1205 Victoria Street                2520 Union Spring Rd.,    412 N. Park Street
   Fairmont, MN 56031                  P.O. Box 549              Fairmont, MN 56031
                                       Whiteville, TN 38075

   David Brewster                      Clemencia America         Sandra Brewster
   519 Gastel Circle, Apt. 2           Brewster Rodriguez        500 Home Street Apt. 22
   Edinburg , TX 78539                 915 S. 7th Street         Fairmont, MN 56031
                                       Brownfield, TX 79316

   Melissa Cher Lewis                  Virginia Sanchez          Teresa Casarez Brewster
   1917 E. Main Street                 1720 Pin Oak Rd.          P.O. Box 554
   Niles, MI 49120                     Edinburg, TXs 78539       Donna, TX 78537

   Roxanne Brewster Rodriguez          Diane Brewster            Rosa Linda Rios Brewster Luna
   1224 Irvine Ave.                    1224 Irvine Ave.          5117 Colemont Dr. Unit B
   Alamo, TX 78516                     Alamo, TX 78516           Antioch, TN 37013

                                       Page 11 of 14
                          Joint Discovery/Case Management Plan
Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 12 of 14


  Jacqueline Brewster                  Frances F. Brewster         Ventura Brewster Flores
  409 Foothill Dr. Unit A              1222 Sioux Terrace          P.O. Box 472
  Nashville, TN 37211                  Madison, TN 37115           Donna, TX 78537

  Amalia Brewster Flores               Rosa Brewster Torres        Jamie Lanay Brewster
  7381 South Valley Rd.                Dillard                     7381 South Valley Rd.
  Donna, TX 78537                      7381 South Valley Rd.       Donna, TX 78537
                                       Donna, TX 78537

  Luisa Brewster Gallardo              Trinidad Mata, Jr.          Josefa Mata
  113 Armstrong Rd.                    3999 Steelman Rd.Apt. 1     P.O. Box 13935
  Donna, TX 78537                      Halls, TN 38040             Edwardsville, KS 66111


  Ray Mata                             Pablo Olvera                Felipa Olvera Gutierrez
  412 Pitts Street                     P.O. Box 197                P.O. Box 65
  Pampa, TX 79065                      Donna, TX 78537             Donna, TX 78537

  Eglantina Olvera                     Jorge Olvera                Blanca Lydia Olvera Vasquez
  P.O. Box 351                         4049 Concord Dr.            123 W. County Road 2195
  Donna, TX 78537                      Abilene, TX 79603           Kingsville, TX 78363

  Ofelia Olvera-Ricker                 Rolando Olvera              Carolina Olvera Duran
  2600 Demetrius Ave                   110 Park Crest Dr.          P.O. Box 351
  Las Vegas, NV 89101                  Red Oak, TX 75154           Donna, TX 78537

  Francisco Olvera Jr.                 Felix Olvera                Richard Cervantes
  P.O. Box 523001                      304 W. Candlewyck Dr.       319 L. Kirth Dr.
  Miami, FL 33152                      Apt. 1404                   Houma, LA 70363
                                       Kalamazoo, MI 49001

  Robert Cervantes                     Irma Cervantes Castillo     Eugenia Bueno Sanchez
  1805 N. Birdnest Ln.                 2605 Alabama St.            554 W. Hwy 281
  Weslaco, TX 78599                    Weslaco, TX 78599           Donna, TX 78537

  Eutimio Sanchez, Jr.                 Larry B. Sanchez            Paula Sanchez Botello
  264 FM 3478                          1105 Emerald Dr.            P.O. Box 1151
  Huntsville, TX 77320                 Weslaco, TX 78599           Elsa, TX 78543

  Hilaria Sanchez Castellanos          Lucinda Sanchez             Natalia Sanchez
  554 W. Hwy 281                       Hernandez                   465 Maria Elena Street
  Donna, TX 78537                      4804 Old La Blanca Rd.      Brownsville, TX 78521
                                       Donna, TX 78537




                                         Page 12 of 14
                            Joint Discovery/Case Management Plan
Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 13 of 14


  Marissa Sanchez Hinojosa              Nelda Janet Sanchez        Guadalupe Sanchez, Jr.
  318 E. Klein                          Morales                    1309 E. Hernandez Rd.
  New Braunfels, TX 78130               1307 E. Camelia Ave.       Donna, TX 78537
                                        Hidalgo, TX 78557

  Alberto J. Sanchez                    Pedro J. Sanchez           Rogelio Sanchez
  8808 Flamingo Dr.                     P.O. Box 292               2914 Peace Ave
  Donna, TX 78537                       La Ward, TX 77970          Mission, TX 78574

  Maria Angelita Castillo               Ernesto Castillo           Felipe Castillo, Jr.
  Cordova                               617 Holfords Prairie       1250 Robert S. Light, #5203
  PO Box 674                            Rd., Trlr 1009             Buda, TX 78610
  Donna, TX 78537                       Lewisville, TX 75056

  Rene Castillo, Jr.                    Cindy Castillo             Ashley Nicole Castillo
  1108 Laurie Dr.                       Rodriguez                  1108 Laurie Dr.
  Donna, TX 78537                       1108 Laurie Dr.            Donna, TX 78537
                                        Donna, TX 78537

  Noemi Garcia Castillo                 Israel Castillo, Jr.       Justin Castillo
  1108 Laurie Dr.                       5902 Ayers Street Lot      5902 Ayers Street Lot 139
  Donna, TX 78537                       139                        Corpus Christi, TX 78415-2228
                                        Corpus Christi, TX
                                        78415-2228

  Natalie Roxanne Castillo              Guadalupe Fernandez        Maria Del Rosario Sanchez
  5902 Ayers Street Lot 139             Cano                       410 Habanero Dr.
  Corpus Christi , TX 78415-            529 W. Hwy 281             Donna, TX 78537
  2228                                  Donna, TX 78537

  Norma Sanchez                         Gaspar Sanchez, Jr.        Thelma Sanchez
  PO Box 681                            410 Habanero Dr.           PO Box 681
  Donna, TX 78537                       Donna, TX 78537            Donna, TX 78537


  Jennifer Janell Sanchez               Laura Morgan Richey        Claude Henry Richey, Jr.
  410 Habanero Dr.                      6901 Creedmoor Dr.         16802 ForthLoch Ct
  Donna, TX 78537                       Austin, TX 78719           Houston, TX 77084


  William Edgar Richey                  Mary Azam                  Lewis Brewster
  2305 Millennium Ln                    232 Carnoustie             500 Home St. Apt 16C
  Reston, VA 20191                      Meadowlakes, TX            Fairmont, MN 56031-445
                                        78654




                                         Page 13 of 14
                            Joint Discovery/Case Management Plan
    Case 7:19-cv-00409 Document 84 Filed on 01/24/20 in TXSD Page 14 of 14


        Hidalgo County                        Military Highway Water        Military Highway Water Supply
        Pablo (Paul) Villarreal, Jr.          Supply Corporation            Corporation Ramon Rosales Jr.
        Tax Assessor-Collector                P.O. Box 250                  (Registered Agent)
        2804 S. Business Hwy 281              Progreso, TX 78579            4000 US Highway 281
        Edinburg, TX 78539                                                  Mercedes, TX 78570




                                                        Respectfully submitted,

                                                        FOR PLAINTIFF:

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas


                                               By:      s/ Roland D. Ramos
                                                        ROLAND D. RAMOS
                                                        Assistant United States Attorney
                                                        Southern District of Texas No. 3458120
                                                        Texas Bar No. 24096362
                                                        1701 W. Bus. Highway 83, Suite 600
                                                        McAllen, TX 78501
                                                        Telephone: (956) 618-8010
                                                        Facsimile: (956) 618-8016
                                                        E-mail: Roland.Ramos@usdoj.gov

                                 CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on January 24, 2020, I mailed a true and correct copy of the foregoing

document to all parties still remaining in this case.


                                                        s/ Roland D. Ramos
                                                        ROLAND D. RAMOS




                                              Page 14 of 14
                                 Joint Discovery/Case Management Plan
